Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00927-CR

                                  Jesus Geraldo PINA,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 187th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR1075
                      Honorable Joey Contreras, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED January 16, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice